DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The specification (e.g., see “… (Controllable Light Exposure-Confocal Microscopy, CLE-CM) …” in the second paragraph on pg. 7) serves as a glossary (MPEP § 2111.01) for the claim term “CLE-CM”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manders (US 2006/0120065) in view of Widzgowski et al. (US 2007/0063153).
	In regard to claim 1, Manders discloses a low-fluorescence-photobleaching confocal imaging method, comprising:
(a) selecting a confocal image as a reference image, and setting a threshold based on pixel values of the reference image (e.g., “… if in the allotted period of time the second threshold value is not exceeded, the respective portion of the object is deemed to possess insufficient imaging information to justify a further continuation of the illumination. This portion of the object is then deemed to contain only background information …” in paragraph 8 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the “second threshold value” between “imaging information” and “only background information” using a pixel value calibrated by a confocal image pixel selected as “only background information” that contains zero detectable fluorescent molecule);
(b) determining a density of fluorescent molecules in a pixel based on a result of comparison between a real-time fluorescence intensity feedback and the threshold, and controlling an illumination time for the pixel based on the density of fluorescent molecules in the pixel, wherein the feedback refers to the pixel value e.g., “… illuminate each individual pixel in a controlled manner, with the illumination always being adjusted to the amount necessary for forming a true and satisfactory image … When illuminating a part of an object, it is advisable to determine in a starting phase whether the detected light output during a predetermined length of time exceeds a predetermined second threshold value and, depending on the outcome, to stop or continue the illumination of the portion of the object. This makes it possible to ensure that light-weak objects are not finally exposed to excessive illumination, because if in the allotted period of time the second threshold value is not exceeded, the respective portion of the object is deemed to possess insufficient imaging information to justify a further continuation of the illumination. This portion of the object is then deemed to contain only background information. The illumination to be carried out in accordance with the invention therefore only takes place if the second threshold value is exceeded in the allocated time …” in paragraphs 7 and 8 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “imaging information” is a density of one or more detectable fluorescent molecules); and
(c) obtaining a low-fluorescence-photobleaching confocal imaging image (e.g., “… damage caused by light may be restricted and with which nevertheless a true and reliable image of the object can be obtained … fluorescent light from the object 8 moves via lens 7 again through the Nipkov disk 6 … three-dimensional image can be obtained by combining the two-dimensional image from the imaging device 17 …” in paragraphs 4, 27, and 29).
While Manders also discloses that a pixel dwell time is defined as the time when the center of an optical spot stays at a single object-side pixel (e.g., see “… illuminate each individual pixel in a controlled manner, with the illumination always being adjusted to the amount necessary for forming a true and satisfactory image …” in paragraph 7) with the feedback acquired by an integrator or summator” (e.g., see “… simple manner of measuring the amount of light registered by the detector is characterised in that an integrator or summator that feeds the switch is connected with the detector …” in paragraph 12), the method of Manders lacks an explicit description that the “integrator or summator” is a digital circuit having a clock frequency set by dividing the pixel dwell time into a plurality of segments and acquiring the feedback at the end of each segment.  However, integrators or summators for microscopes are well known in the art (e.g., see “… Digital circuit 30 is placed after detector unit 19 (see FIG. 1), which circuit periodically interrogates the detected signals within a pixel Px,y and calculates an average therefrom. Digital circuit 30 contains a summing element 31 that sums the multiple periodic detected signals within a pixel Px,y … certain number of detected signals for each pixel Px,y are periodically interrogated and summed by detector unit 19 by means of a digital circuit 30. The number of detected signals interrogated is based on the clock frequency that is set. It is clearly evident from FIG. 4 that the individual pixels Px,y adjoin one another with no interstices, so that no information from specimen 15 is lost. An optimum measuring time for each pixel Px,y, as compared with analog integration, is also guaranteed, resulting from the elimination of the clearing time of an analog integrator. No time losses occur due to clearing of the summing/integrating element or waiting times because of the timing cycle …” in paragraphs 33 and 34 of Widzgowski et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional summing/integrating circuit (e.g., comprising “… certain number of detected signals for each pixel Px,y are periodically interrogated and summed by detector unit 19 by means of a digital circuit 30. The ” that provides advantages such as “… elimination of the clearing time of an analog integrator …”) for the summing/integrating circuit of Manders and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional summing/integrating circuit (e.g., comprising setting a clock frequency by dividing the pixel dwell time into a plurality of segments and acquiring the feedback at the end of each segment) as the summing/integrating circuit of Manders.
	In regard to claim 4, Manders discloses a low-fluorescence-photobleaching confocal imaging system comprising:
(a) a confocal imaging module, wherein the confocal imaging module comprises an optical switch (e.g., “… switch controls the illumination unit conditional on the light detected by the detector … light from this illumination unit 1 is via lenses 2 and 4 and a modulator 3 …” in paragraphs 2 and 26);
(b) an electronic control module, wherein the electronic control module is electrically connected to the optical switch (e.g., “… summator 14 is connected that feeds a control unit 15 and which, together with the modulator 3, forms a closed control circuit for controlling the amount of light from the light source 1 …” in paragraph 27); and
(c) a host computer module, wherein the host computer module is electrically connected to the electronic control module (e.g., “… three-dimensional image can be obtained by combining the two-dimensional image from the imaging device 17 with information from signal provider 10 relating to the position of the object 8, in an image processing device 18 …” in paragraph 29),
e.g., “… if in the allotted period of time the second threshold value is not exceeded, the respective portion of the object is deemed to possess insufficient imaging information to justify a further continuation of the illumination. This portion of the object is then deemed to contain only background information …” in paragraph 8 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the “second threshold value” between “imaging information” and “only background information” using a pixel value calibrated by a confocal image pixel selected as “only background information” that contains zero detectable fluorescent molecule),
wherein the electronic control module is configured to obtain a fluorescence intensity feedback value and compare it with the threshold, and control turning on and off of the optical switch based on a result of the comparison thus realizing control of an illumination time for a pixel, and wherein the feedback refers to the pixel value read at a certain moment in the scanning process of the pixel (e.g., “… illuminate each individual pixel in a controlled manner, with the illumination always being adjusted to the amount necessary for forming a true and satisfactory image … When illuminating a part of an object, it is advisable to determine in a starting phase whether the detected light output during a predetermined length of time exceeds a predetermined second threshold value and, depending on the outcome, to stop or continue the illumination of the portion of the object. This makes it possible to ensure that light-weak objects are not finally exposed to excessive illumination, because if in the allotted period of time the second threshold value is not exceeded, the respective portion of the object is deemed to possess insufficient imaging information to justify a further continuation of the ” in paragraphs 7 and 8).
While Manders also discloses that a pixel dwell time Tp is defined as the time when the center of an optical spot stays at a single object-side pixel (e.g., see “… illuminate each individual pixel in a controlled manner, with the illumination always being adjusted to the amount necessary for forming a true and satisfactory image …” in paragraph 7) with the feedback acquired by operation of “an integrator or summator” (e.g., see “… simple manner of measuring the amount of light registered by the detector is characterised in that an integrator or summator that feeds the switch is connected with the detector …” in paragraph 12), the system of Manders lacks an explicit description that the “integrator or summator” is a digital circuit having a clock frequency set by dividing the pixel dwell time into a plurality of segments and acquiring the feedback at the end of each segment.  However, integrators or summators for microscopes are well known in the art (e.g., see “… Digital circuit 30 is placed after detector unit 19 (see FIG. 1), which circuit periodically interrogates the detected signals within a pixel Px,y and calculates an average therefrom. Digital circuit 30 contains a summing element 31 that sums the multiple periodic detected signals within a pixel Px,y … certain number of detected signals for each pixel Px,y are periodically interrogated and summed by detector unit 19 by means of a digital circuit 30. The number of detected signals interrogated is based on the clock frequency that is set. It is clearly evident from FIG. 4 that the individual pixels Px,y adjoin one another with no interstices, so that no information from specimen 15 is lost. An optimum measuring time for each pixel Px,y, as compared with analog integration, is also guaranteed, resulting from the elimination of the clearing time of an analog integrator. No time losses occur due to clearing of the summing/integrating element or waiting times because of the timing cycle …” in paragraphs 33 and 34 of Widzgowski et al.).  It should be noted that “when a patent claims a ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional summing/integrating circuit (e.g., comprising “… certain number of detected signals for each pixel Px,y are periodically interrogated and summed by detector unit 19 by means of a digital circuit 30. The number of detected signals interrogated is based on the clock frequency that is set …” that provides advantages such as “… elimination of the clearing time of an analog integrator …”) for the summing/integrating circuit of Manders and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional summing/integrating circuit (e.g., comprising setting a clock frequency by dividing the pixel dwell time into a plurality of segments and acquiring the feedback at the end of each segment) as the summing/integrating circuit of Manders.
	In regard to claim 8 which is dependent on claim 1, Manders also discloses that the obtaining a low-fluorescence-photobleaching confocal imaging image comprises:  obtaining actual illumination time data of each pixel and actual pixel value data of each pixel by scanning an image in CLE-CM (e.g., “… In order to form an image that is a true reproduction of the illuminated object, it is in a further aspect of the invention desirable for the at least one illumination parameter to be selected from the group comprised of the intensity of the illumination, the exposure time and the detected light output …” in paragraph 9); and recovering a CLE-CM image based on a linear relationship between the actual illumination time data of each e.g., “… construction of the image may conceivably be based on the exposure time only. This can be realised in particular if the intensity of the applied illumination has a constant value and if the predetermined first threshold value is also fixed, so that the illumination is always terminated at this fixed value. In that case the detected light output is the same for each individual portion of the object and the exposure time determines the light output of the illuminated portion of the object …” in paragraph 10).
Claim(s) 2, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manders in view of Widzgowski et al. as applied to claim(s) 1 above, and further in view of Power (US 2010/0091287).
	In regard to claim 2 which is dependent on claim 1, the method of Manders lacks an explicit description that the operation of “selecting a confocal image as a reference image, and setting a threshold based on the pixels values of the reference image” comprises:  setting an average value of 5% of maximum pixel values in the reference image times (a decision time)/(a pixel dwell time) as a high threshold; and setting an average value of 5% minimum pixel values in the reference image times (a decision time)/(a pixel dwell time) plus a background noise average value as a low threshold; wherein the decision time is the time when the feedback is read for the first time, and the feedback refers to the pixel value read at the certain time during the scanning process of the pixel, which is called a sampled pixel value.  However, Power teaches (paragraphs 40 and 46) that “… calibrated to ensure the dynamic range is filled but not saturated … ideally necessary to perform multiple measurements of the same pixel in order to determine an average …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the “first threshold value” of second threshold value” of Manders as equal to an average value of 5% minimum pixel values in the reference image times (a decision time)/(a pixel dwell time) plus a background noise average value in order “to ensure the dynamic range is filled but not saturated”.
	In regard to claim 3 which is dependent on claim 2, Manders also discloses that the operation of “determining a density of fluorescent molecules in a pixel based on a result of comparison between a real-time fluorescence intensity feedback and the threshold, and controlling an illumination time for the pixel based on the density of fluorescent molecules in the pixel” comprises: starting reading feedback and making a judgement since the decision time, where in response to the feedback being below the low threshold, turning off the illumination time for the pixel (e.g., “… if in the allotted period of time the second threshold value is not exceeded, the respective portion of the object is deemed to possess insufficient imaging information to justify a further continuation of the illumination …” in paragraph 8), and in response to the feedback being above the high threshold, turning off the illumination time for the pixel (e.g., “… picture elements are illuminated for a length of time until for each individual picture element a predetermined first threshold value of the detected light output is reached …” in paragraph 6).
	In regard to claim 7 which is dependent on claim 2, while Manders also discloses that Te is the illumination time for the pixel, the method of Manders lacks an explicit description that the “integrator or summator” is a digital circuit having a clock frequency set at 1/δT wherein δT is the time interval between adjacent judgments with the first judgment labeled the decision time Td.  Thus the illumination time for the pixel is                         
                            
                                
                                    T
                                
                                
                                    e
                                
                            
                            =
                            
                                
                                    T
                                
                                
                                    d
                                
                            
                            +
                            k
                            
                                
                                    δ
                                
                                
                                    T
                                
                            
                            
                                
                                    k
                                    =
                                    0,1
                                    ,
                                    ⋯
                                    ,
                                    N
                                    -
                                    1
                                    ,
                                    
                                        
                                            δ
                                        
                                        
                                            T
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    p
                                                
                                            
                                            -
                                            
                                                
                                                    T
                                                
                                                
                                                    d
                                                
                                            
                                        
                                        
                                            N
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    .  However, integrators or summators for microscopes are well known in the art (e.g., see “… Digital circuit 30 is placed after detector unit 19 (see FIG. 1), which circuit periodically interrogates the detected signals within a pixel Px,y and calculates an average therefrom. Digital circuit 30 contains a summing element 31 that sums the multiple periodic detected signals within a pixel Px,y … certain number of detected signals for each pixel Px,y are periodically interrogated and summed by detector unit 19 by means of a digital circuit 30. The number of detected signals interrogated is based on the clock frequency that is set. It is clearly evident from FIG. 4 that the individual pixels Px,y adjoin one another with no interstices, so that no information from specimen 15 is lost. An optimum measuring time for each pixel Px,y, as compared with analog integration, is also guaranteed, resulting from the elimination of the clearing time of an analog integrator. No time losses occur due to clearing of the summing/integrating element or waiting times because of the timing cycle …” in paragraphs 33 and 34 of Widzgowski et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional summing/integrating circuit (e.g., comprising “… certain number of detected signals for each pixel Px,y are periodically interrogated and summed by detector unit 19 by means of a digital circuit 30. The number of detected signals interrogated is based on the clock frequency that is set …” that provides advantages such as “… elimination of the clearing time of an analog integrator …”) for the summing/integrating circuit of Manders and the results of the substitution would have been predictable.  Therefore it would have been e.g., comprising setting a clock frequency wherein the certain number of detected signals for each pixel Px,y is N) as the summing/integrating circuit of Manders.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manders in view of Widzgowski et al. as applied to claim(s) 4 above, and further in view of Wilson et al. (US 2011/0091088).
	In regard to claim 5 which is dependent on claim 4, Manders also discloses that the electronic control module is comprised of a central control unit and an optical switch control unit, the central control unit is used to electrically connect to the host computer module, the optical switch control unit is electrically connected to the optical switch, the central control unit is configured to communicate with the host computer module in real time, and is configured to receive and analyze a task instruction sent by the host computer and feedback a hardware status to the host computer module, the optical switch control unit is configured to output a control waveform in accordance with the instruction of the central control unit to control the turning on of the optical switch thus controlling the illumination time of pixels in a light path (e.g., “… With this detector 12 a storage unit 13 may be connected for storing pixel by pixel the light detected by the detector 12. With this storage unit 13 a summator 14 is connected that feeds a control unit 15 and which, together with the modu­lator 3, forms a closed control circuit for controlling the amount of light from the light source 1 … three-dimensional image can be obtained by combining the two-dimensional image from the imaging device 17 with information from signal provider 10 relating to the position of the object 8, in an image processing device 18 …” in paragraphs 27 and 29).  The system of Manders lacks an e.g., see “… an Ethernet based remote I/O system (e.g., Wago series 750) with a small form factor design and real-time deterministic I/O update may be employed …” in paragraph 22 of Wilson et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional communication (e.g., “… Wago series 750 …”) for the communication of Manders and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional communication (e.g., via Ethernet) as the communication of Manders.
	In regard to claim 6 which is dependent on claim 5, Manders also discloses that the confocal imaging module further comprises a detector (e.g., “… detector 12 …” in paragraph 27) and a displacement stage (e.g., “… signal provider 10 relating to the position of the object …” in paragraph 29), and the central control unit is further electrically connected to the detector and the displacement stage (e.g., “… With this detector 12 a storage unit 13 may be connected for storing pixel by pixel the light detected by the detector 12. With this storage unit 13 a summator 14 is connected that feeds a control unit 15 and which, together with the modu­lator 3, forms a closed control circuit for controlling the amount of light from the light source 1 … three-dimensional image can be obtained by combining the two-dimensional image from the imaging device 17 with information from ” in paragraphs 27 and 29).
Response to Arguments
Applicant’s arguments with respect to the amended and new claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884